UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7776


WAKEEL ABDUL-SABUR,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:18-cv-00107-GEC-PMS)


Submitted: February 18, 2020                                 Decided: February 21, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wakeel Abdul-Sabur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wakeel Abdul-Sabur appeals from the district court’s order dismissing his

28 U.S.C. § 2241 (2018) petition—in which he sought to challenge his 46-month sentence

for mailing a threatening communication, in violation of 18 U.S.C. § 876 (2018), by way

of the savings clause in 28 U.S.C. § 2255 (2018)—and its order denying his motion for

reconsideration under Fed. R. Civ. P. 59(e). Pursuant to § 2255(e), a prisoner may

challenge his sentence in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255

motion would be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review;
       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318

(2019).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Abdul-Sabur v. United States, No. 7:18-cv-

00107-GEC-PMS (W.D. Va. Aug. 27 & Nov. 21, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED



                                              2